Citation Nr: 0810624	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for coronary artery disease, to include 
as secondary to diabetes mellitus.

The veteran testified during a hearing before RO personnel in 
April 2004; a transcript of that hearing is of record.  In 
June 2006, the Board remanded the claim on appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for further development and readjudication.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

The veteran contends that he suffers from coronary artery 
disease secondary to his service-connected diabetes. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007); see 71 Fed. Reg. 
52744 (Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).

The veteran submitted a September 2003 statement from his 
private cardiologist, C.T.P., M.D..  The physician opined 
that at the time of the stent surgery in 1996, the veteran 
had diabetes and "it is clear that diabetes is strongly 
associated with coronary disease, as well as other risk 
factors that he is working on".

Thereafter, in December 2003, the veteran underwent a VA 
examination.  The examination did not include any medical 
opinion regarding the potential relationship between the 
service-connected diabetes mellitus and the veteran's 
coronary artery disease.

Pursuant to the June 2006 remand decision, the RO was to 
arrange for the veteran to undergo a VA cardiovascular 
examination to determine whether his service-connected 
diabetes mellitus aggravates his coronary artery disease.  
Prior to the examination, the claims folder was requested be 
made available to the physician for review of the case.  A 
notation to the effect that this record review took place 
should be included in the report.  The physician was asked to 
offer an opinion as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent probability) that 
1) the coronary artery disease was caused by the diabetes 
mellitus; and if not, does the diabetes mellitus aggravate 
the coronary artery disease; and, 2) if the coronary artery 
disease is aggravated by the diabetes mellitus, to what 
extent. 

An April 2007 VA heart examination was conducted by a program 
specialist.  He reviewed the claims file and examined the 
veteran.  Thereafter, he opined that the veteran's coronary 
artery disease is less likely as not caused by or a result of 
diabetes mellitus.  He further stated that the veteran has 
significant risk factors for coronary artery disease such as 
low high density lipoprotein (HDL), obesity, hypertension, 
and tobacco use (quit after suffering myocardial infarction) 
and that these risk factors combined certainly outweigh the 
diabetes as a causative agent.  However, the examiner further 
indicated that diabetes would increase the risk of additional 
cardiac event and would aggravate the coronary artery 
disease.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Unfortunately, the April 2007 VA examination is 
inadequate for use as a basis to determine whether the 
veteran's claimed coronary artery disease is aggravated by 
the diabetes mellitus.  The examiner failed to provide the 
requested opinion as to what extent the veteran's coronary 
artery disease is aggravated by his service-connected 
diabetes mellitus.  The Board additionally notes that April 
2007 VA examination report was not reviewed and not signed by 
a physician.

The AMC/RO's attention is directed to VA Training Letter (TL) 
00-06 (2000) in which it is indicated that coronary artery 
disease is a complication of diabetes mellitus.  In this 
case, it appears that the heart disease began prior to the 
onset of diabetes mellitus; however, it was stated in the TL 
that, "Coronary artery disease is the major cause of death 
in diabetics."  This suggests that the diabetes mellitus can 
aggravate pre-existing coronary artery disease.  

In view of the foregoing, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Manchester, New Hampshire; however, 
as the claims file only includes records from that facility 
dated up to October 2006, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
coronary artery disease since October 
2006.  Of particular interest are any 
Manchester VAMC outstanding records of 
evaluation and/or treatment of the 
veteran's claimed coronary artery 
disease, for the period from October 2006 
to the present. After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine whether his service-connected 
diabetes mellitus aggravates his coronary 
artery disease.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to a physician for 
review of the case.  The AMC/RO is to 
provide the physician with a copy of VA 
TL 00-06.  A notation to the effect that 
this record review took place should be 
included in the report.  The physician 
should indicate in the report his medical 
specialty.   

Based on the examination, a review of the 
record, and a review of Training Letter 
00-06 (2000) the physician should offer 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that 1) the 
coronary artery disease was caused by the 
diabetes mellitus; and if not, does the 
diabetes mellitus aggravate the coronary 
artery disease; and, 2) if the coronary 
artery disease is aggravated by the 
diabetes mellitus, to what extent.  
Adequate reasons and bases for any 
opinion rendered must be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The AMC/RO must review the claims 
file and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2007), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



